DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The Office action details a first action on the merits for the above referenced application No. Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 and 04/28/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/09/2020.  These drawings are acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasubramanian et al. (US 2011/0212943).
Balasubramanian discloses bridged cyclic derivatives, pharmaceutically acceptable salts, and pharmaceutical compositions thereof. This compound can inhibit histone deacetylase (HDACs) and are useful as therapeutic or ameliorating agent for diseases that are involved in cellular growth such as malignant tumors, autoimmune diseases, neurode-generative disorders (abstract). In one 

    PNG
    media_image1.png
    170
    319
    media_image1.png
    Greyscale

embodiment discloses the preparation of (2E)-N-(2-aminophenyl)-3-[4-[(adamant-1-ylamino)methyl]phenyl}acrylamide (reads of formula (Il) of instant claim 1 and 3) (0155).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2011/0212943) in view of Matthias Beller et al. (Angew. Chem. Int. Ed, 2013, 52, 9568-9571) and Ralph Mazitschek et al. J. Med. Chem, 2011, 54, 5576-5582). 
Balasubramanian discloses bridged cyclic derivatives, pharmaceutically acceptable salts, and pharmaceutical compositions thereof. These compounds can inhibit histone deacetylase (HDACs) and are useful as therapeutic or ameliorating agent for diseases that are involved in cellular growth such as malignant tumors, autoimmune diseases, skin diseases, infections, inflammation, neurode-generative disorders (abstract). In one embodiment, discloses the preparation of

    PNG
    media_image1.png
    170
    319
    media_image1.png
    Greyscale

Additional disclosure includes the proliferative disorder or is selected from the group consisting of but is not limited to, cancer, inflammatory diseases/immune disorder, fibrotic diseases (e.g liver fibrosis), diabetes, autoimmune disease, chronic and acute neurodegenerative disease, Huntington's disease, Alzheimer's disease and infectious disease (0082).
Balasubramanian fails to specifically disclose compound of formula (II), wherein X is moiety other than hydrogen

    PNG
    media_image2.png
    158
    307
    media_image2.png
    Greyscale
 and method of in vivo imaging.
Beller discloses a general methylation reactions of nitrogen compounds in presence of Ru complex. Bellar discloses that a single Ru complex is able to convert carbon dioxide and amines into various kinds of N-methylated products. As shown in table 1, commercially available [RuCl2-(dmso)4] proved to be the best catalyst precursor (page 9662). Beller discloses that methylation reactions of nitrogen compounds are of major importance in biology, for example, in epigenetics, embryonic development, and some cancer growth. Different types of amines was studied in more detail (Table 2). For most of the cases, full and clean conversion was observed, with yields of 70-99 %. 

    PNG
    media_image3.png
    164
    943
    media_image3.png
    Greyscale

Additional disclosure includes that from a biochemical point of view, it is interesting to note that the methylation process also proceeds well with amino acid esters, thus demonstrating the potential chemoselectivity of this method. Good tolerance to other types of reducible groups such as nitriles, olefins, and esters was obtained, which is not achievable with other known reductions for carbon dioxide. 
Mazitschek discloses in vivo imaging of histone deacetylases by 18F-suberoylanilide hydroxamic acid (18F-SAHA)1, 

    PNG
    media_image4.png
    186
    526
    media_image4.png
    Greyscale

a close analog of the most clinically relevant HDACi, and demonstrated that 1a has near identical biochemical activity profiles to SAHA (abstract). Mazitschek discloses that histone deacetylase inhibitors are known as partially epigenetic drugs. Additional disclosure includes that 1a represents the 18F-PET HDAC imaging agent, which also exhibits low nanomolar potency and is pharmacologically analogues to a clinically relevant HDACi.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the compound taught by (2E)-N-(2-aminophenyl)-3-{4-[(adamant-1- ylamino)methyl]phenyl}acrylamide (Balasubramanian et al) by simply substituting methyl radical at the 2-aminophenyl group as taught by Bellar et al because methylation reactions of nitrogen compounds are of major importance in biology, for example, in epigenetics, embryonic development, and some cancer growth. Different types of amines studied in more detail (Table 2). For most of the cases, full and clean conversion was observed, with yields of 70-99 % and reasonably would have expected success because Bellar teaches that from a biochemical point of view, it is interesting to note that the methylation process also proceeds well with amino acid esters, thus demonstrating the potential chemoselectivity of this method, and notably, various functional groups are tolerated under these conditions, which is not known for other methods of carbon dioxide reduction.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618